ORCHID BIOSCIENCES, INC. HAS REQUESTED THAT THE MARKED PORTIONS OF THIS DOCUMENT
BE ACCORDED 406 CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES
ACT OF 1933, AS AMENDED.

 

[*] CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION. ASTERISKS DENOTE SUCH OMISSIONS.

 

Exhibit 10.27

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) is entered into as of 6th day of August,
2002, by and between SAINT LOUIS UNIVERSITY, a non-profit organization organized
and existing under the laws of the State of Missouri (“SLU”), and ORCHID
BIOSCIENCES, INC., a Delaware Corporation (“ORCHID”).

 

WHEREAS, ORCHID commenced a declaratory judgment action in the United States
District Court for the Southern District of California that was transferred to
the United States District Court for the Eastern District of Missouri (Civil
Action No. 4:02CV00179JCH, U.S.D.C., E.D. of MO) against SLU (the “Action”) in
connection with the parties’ rights and obligations with respect to U.S. Patent
No. 5,846,710 (the “‘710 Patent”); and

 

WHEREAS, SLU filed a counterclaim against ORCHID alleging patent infringement of
the ‘710 Patent.

 

WHEREAS, the parties each have denied any liability for the allegations
contained in the Action and wish to resolve their disputes on the terms and
subject to the conditions therein;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
sufficiency of which are hereby acknowledged, and in full satisfaction of all
claims alleged by the parties in the Action, it is hereby agreed as follows:

 

  1. Assignment.

 

  1.1 Subject to the terms and conditions herein set forth, SLU hereby assigns,
transfers and sets over to ORCHID the entire right, title and interest of SLU in
and to the ‘710 Patent, including: (i) any license agreements with respect to
the ‘710 Patent as listed on the attached Exhibit A; and (ii) SLU’s rights, if
any, to any patent (including, without limitation, any inventor’s certificate)
that has issued or issues in the future in any country including, without
limitation, any reissue, reexamination, extension, confirmation, registration,
revalidation, or patent of addition.

 

  1.2 SLU will execute and deliver the instrument of assignment attached as
Exhibit B.

 

  2. Payment.

 

  2.1 In consideration for the assignment and transfer of SLU’s rights in the
‘710 Patent to ORCHID, as well as other good and valuable consideration:

 

  2.1.1 ORCHID will pay SLU One Million Dollars ($1,000,000) according to the
following schedule: Three Hundred Thousand Dollars ($300,000) upon full
execution of this Agreement; Two Hundred Fifty Thousand Dollars ($250,000) no
later than the 15th day of January, 2003; Two Hundred Fifty Thousand Dollars
($250,000) no later than the 15th day of July, 2003; and

 

1



--------------------------------------------------------------------------------

Two Hundred Thousand Dollars ($200,000) no later than the 15th day of January
2004.

 

  2.1.2 ORCHID shall also issue and deliver to SLU at Closing such number of
unregistered shares (the “Shares”) of ORCHID common stock, par value $.001 per
share (the “Common Stock”) having a Fair Market Value (as defined below) equal
to $500,000 pursuant to a Stock Purchase Agreement in the form attached as
Exhibit C. As used herein, the term “Fair Market Value” shall mean either (1)
the average closing price per share of ORCHID Common Stock (rounded to the
nearest cent) on The Nasdaq Stock Market (as reported in The Wall Street
Journal, or, if not reported therein, any other authoritative source selected by
ORCHID) for the twenty (20) consecutive trading days ending on the second
trading day immediately prior to full execution of the Settlement Agreement. or
(2) the closing price per share of ORCHID Common Stock (rounded to the nearest
cent) on The Nasdaq Stock Market (as reported in The Wall Street Journal, or, if
not reported therein, any other authoritative source selected by ORCHID) on the
day prior to the full execution of the Agreement, whichever price is lower.

 

  2.1.3 ORCHID shall register the Common Stock in accordance with the provisions
of the Registration Rights Agreement attached as Exhibit E.

 

  2.1.4 To the extent that SLU sells all of the Shares pursuant to the effective
Resale Registration Statement and the aggregate gross proceeds received for such
Shares is less than $500,000, ORCHID hereby agrees to make a one-time payment to
SLU equal to the difference between $500,000 and the amount of such aggregate
gross proceeds (the “Make-up Payment”). The Make-up Payment may be paid to SLU
by the issuance of additional shares of Common Stock or by cash, at SLU’s sole
discretion; provided, that, to the extent that ORCHID pays the Make-up Payment
through the issuance of additional shares of Common Stock (a) the number of such
shares so issued shall be based on the Fair Market Value for either the twenty
(20) consecutive trading days ending on the second trading day immediately prior
to the latest date on which all or any portion of the Shares shall have been
sold, or the date of the latest sale of original share, whichever is lower; and
(b) ORCHID shall have the obligation to register such additional shares in
accordance with Section 2.1.3. SLU shall instruct the broker to sell the Shares
within 60 days of when the Registration becomes effective.

 

  2.1.5 If, for whatever reason out of SLU’s reasonable control, Orchid is
unable to register any amount of the Common Stock and/or SLU is unable to sell
any of the ORCHID Shares by a date one-hundred and eighty (180) days from the
dated of the full execution of this Agreement, SLU may, at SLU’s sole
discretion, (1) tender the remaining Shares back to ORCHID, in which case ORCHID
will then immediately pay SLU in cash Five

 

2



--------------------------------------------------------------------------------

Hundred Thousand Dollars ($500,000.00) less the gross proceeds from the sale of
any Shares originally delivered to SLU pursuant to Section 2.1.2 and registered
pursuant to Section 2.1.3; or (2) retain the Shares in full payment of the
remaining unpaid $500,000 guaranteed sale price of such Shares.

 

2.2 To secure the above payments and delivery of Shares, Orchid will
contemporaneously execute and deliver the Security Agreement attached as Exhibit
D and the Promissory Note attached as Exhibit F.

 

  3. Dismissal of Action. Upon execution of this Agreement, the parties shall
dismiss the Action with prejudice with each party to bear its own costs and
attorneys fees (except that ORCHID will pay 100% of the fees incurred with the
mediation held in connection with the Action on June 14, 2002). The parties
agree that this Agreement is entered into for the purpose of avoiding the
expense and inconvenience of litigation, and that it is not to be construed as
an admission of any sort by either party, except that ORCHID admits that U.S.
Patent No. 5,846,710 is a valid patent.

 

  4. Representations and Warranties.

 

  4.1 SLU represents and warrants that:

 

  4.1.1 SLU is the legal and beneficial owner of all of its right, title and
interest in and to the ‘710 Patent, recognizing that the United States Federal
Government has a paid-up, irrevocable license in the ‘710 patent and that there
are two other non-exclusive licensees (Nanogen, Inc. and Illumina, Inc.) of the
‘710 Patent.

 

  4.1.2 SLU has full power and authority and has taken all action necessary to
enter into, execute and deliver this Agreement and effect the assignment and
transfer contemplated hereby, subject to Section 4.1.12

 

  4.1.3 The execution and performance by SLU of this Agreement and all documents
executed and delivered or required to be executed and delivered by it hereunder
does not and will not violate: (i) any law or regulation of the jurisdiction of
its organization, (ii) any other law or regulation applicable to it including,
without limitation, any applicable rule, law or regulation of any governmental
authority with jurisdiction subject to Section 4.l.6, (iii) any provision of its
organizational documents, (iv) any order or judgment of any court or government
authority applicable to it, or (v) any contractual restriction binding on it.

 

  4.1.4 This Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of SLU enforceable in
accordance with its terms.

 

3



--------------------------------------------------------------------------------

  4.1.5 SLU has not executed or entered into any agreement or assignment
inconsistent with the assignment called for in Section 1 above.

 

  4.1.6 All notices, consents or approvals of any nature whatsoever that may be
required from any applicable governmental authority with jurisdiction including,
without limitation, the NIH (as defined below in Section 7.2) and the USPTO, or
from a third party, in order for this Agreement and the assignment and sale
contemplated hereby to be effective and valid will have been obtained, other
than permission from the NIH to assign the ‘710 Patent to Orchid, and the
consent of Illumina, both of which have been, or are in the process of being
property requested by SLU in accordance with Section 5.

 

  4.1.7 There are no liens, security interests, claims or encumbrances of any
type with respect to the ‘710 Patent, other than the security interest granted
to SLU by ORCHID pursuant to this Agreement and the Security Agreement and other
than the paid-up, irrevocable license granted to the Federal Government, and the
non-exclusive licenses to Illumina and Nanogen, to the extent these licenses
might be considered an encumbrance on the ‘710 Patent

 

  4.1.8 SLU is not aware of any challenges to the ‘710 Patent (whether with
respect to scope, validity, inventorship or any other matter) made by any third
party. Neither SLU, nor to the knowledge of any executive officers of SLU, any
third party, has made any such challenges, written or oral, or filed any
application or document or otherwise taken any action that may affect the
validity or scope of the ‘710 Patent.

 

  4.1.9 SLU has not received notice and is not aware of any infringement of the
‘710 Patent, other than the alleged infringement of Orchid and its customers or
of any suit, action, claim or proceeding involving the ‘710 Patent and no such
suit, action, claim or proceeding (other than the Action) is currently pending
with respect to the ‘710 Patent.

 

  4.1.10 SLU has timely made all payments of fees or other costs heretofore due
with respect to the ‘710 Patent (including the first maintenance fee) and no
payments, fees or other expenses will be outstanding as of the date this
Agreement is fully executed.

 

  4.1.11 To SLU’s knowledge, there are no continuation, divisional,
continuation-in-part or foreign applications pending or patents that have issued
on any continuation, divisional, continuation-in-part or foreign applications
that claim priority to an application to which the ‘710 Patent claims priority.

 

  4.1.12 SLU will promptly provide to ORCHID any and all future correspondence
to and from the NIH and the USPTO with respect to the ‘710 Patent and will take
such other action or steps as shall be necessary to appropriate to

 

4



--------------------------------------------------------------------------------

assist Orchid in seeking and obtaining the permission of the NIH to the
assignment of the ‘710 Patent to Orchid, as contemplated herein.

 

  4.2 ORCHID represents and warrants:

 

  4.2.1 ORCHID has full power and authority and has taken all action necessary
to enter into, execute and deliver this Agreement and perform its obligations
hereunder.

 

  4.2.2 The execution and performance by ORCHID of this Agreement and all
documents executed and delivered or required to be executed and delivered by it
hereunder does not and will not violate any law or regulation of the
jurisdiction of its organization or any other law or regulation applicable to
it, any provision of its organizational documents, any order or judgment of any
court or government authority applicable to it or any contractual restriction
binding on or affecting it or its assets.

 

  4.2.3 This Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of ORCHID enforceable in
accordance with its terms.

 

  4.2.4 Upon SLU’s transfer of all of its right, title, and interest in the ‘710
Patent to ORCHID, ORCHID will (i) comply with and agrees to be subject to all
laws, rules, regulations and conditions applicable to the ‘710 Patent and
including, without limitation, any applicable rule, law or regulation of any
governmental authority with jurisdiction including, without limitation, the NIH
and the USPTO, and more specifically the terms and provision of 37 C.F.R.
Section 401 et seq. and the Bayh-Dole Act, as amended, (ii). Shall further
indemnify and hold harmless SLU from any obligations or claims hereafter arising
under those licenses.

 

5. Satisfied Conditions.

 

  5.1 The parties hereby stipulate that the following conditions have been met
upon full execution of the Agreement:

 

  5.1.1 SLU has delivered to ORCHID the original executed instrument of
assignment in the form of attached Exhibit B.

 

  5.1.2 At any time after the execution of this Agreement, upon Orchid’s
reasonable request, SLU will deliver to ORCHID any and all non-privileged
documents in SLU’s possession with respect to the ‘710 Patent, to the extent not
already produced by SLU during the Action.

 

  5.1.3 SLU will have delivered to ORCHID all original written evidence of SLU’s
title to, right, interest and obligations under the ‘710 Patent including,
without limitation, any requests for approval for the assignment and transfer of
the ‘710 Patent from NIH.

 

5



--------------------------------------------------------------------------------

  5.1.4 SLU has delivered to ORCHID written approval of the assignment hereunder
to ORCHID by Nanogen, Inc., a Delaware corporation. SLU has requested consent
from Illumina, Inc., a California Corporation for assignment of the Nonexclusive
License Agreement dated January 20, 2000 between SLU and Illumina (“Illumina
License Agreement”) to Orchid. SLU will use its reasonable best efforts to
obtain such consent. In the event Illumina withholds such consent, the parties
agree that such withholding of consent is unreasonable and Orchid will indemnify
and hold harmless SLU from any claims, actions or suits brought by Illumina
against SLU as a result of the assignment of the Illumina License Agreement to
Orchid.

 

6. Announcements. To the extent legal and practicable, ORCHID and SLU agree to
issue a joint press release, the form of which will be positive and mutually
agreed upon. The parties further agree that the terms of this Agreement shall
remain confidential and shall not be publicly disclosed, other than the
assignment of the ‘710 Patent from SLU to ORCHID, and except as may be required
(i) under the Registration Statement to be filed pursuant to the Registration
Rights Agreement or (ii) other applicable law or regulation.

 

7. Remedies.

 

  7.1 ORCHID agrees that if it breaches any of its material obligations under
this Agreement and fails to cure such breach within sixty (60) days after SLU
has notified ORCHID in writing of such breach, [*]

 

  7.2 The parties agree that if the NIH fails to issue its approval to the
assignment and transfer of the ‘710 Patent to Orchid, as requested, the ‘710
Patent assignment and transfer set forth herein will be void and SLU will
automatically and immediately, without further action or writing, grant to
Orchid an exclusive [*] transferable, worldwide right and license, with the
right to grant sublicenses, under the ‘710 Patent, to make, have made, use,
sell, offer for sale, import, export and exploit in any manner any product or
service or otherwise practice and have practiced the method covered by the ‘710
Patent. The total consideration for such exclusive license will be equal to the
payments and other consideration due under Section 2. The parties will enter
into a separate license agreement upon customary and reasonable terms and
conditions as soon as practical after receipt of notice from the NIH of its
determination to withhold consent to the assignment of the ‘710 Patent to Orchid
and Orchid will reassign the ‘710 Patent to SLU upon execution of such license
agreement.

 

8. Release. ORCHID and SLU hereby release and forever discharge each other,
their respective past and current officers, directors, employees, agents,
attorneys, subsidiaries, affiliates, successors and assigns, of all debts,
damages, claims, actions and causes of action in law or in equity for or in
account of any manner or thing that arose or could have arisen in connection
with the Action; provided however that this release does not

 

6



--------------------------------------------------------------------------------

release or discharge either party from the obligations contained or described in
this Agreement.

 

9. Privileged Documents. SLU has retained certain documents related to the ‘710
Patent and the Action that it has determined is covered by a privilege (the
“Privileged Documents”). SLU agrees that, to the best of its ability, it will
maintain and enforce the Privileged Documents as privileged, consistently with
respect to all third parties, in the same manner and to the same extent that SLU
has heretofore asserted a privilege at all times after execution of this
Agreement. If any Privileged Document is challenged by any third party, SLU will
give immediate notice of such challenge to Orchid. In the event SLU chooses to
terminate or waive any privilege related to any Privileged Document, or is
compelled to do so by a court of law, SLU will immediately send to Orchid copies
of the Privileged Document for which the privilege has been waived or
terminated.

 

10. Entire Agreement. This Agreement, together with all Exhibits and instruments
attached hereto, constitutes the entire agreement among the parties pertaining
to the subject matter hereof and supersedes all prior agreements, letters of
intent, understandings, negotiations and discussions of the parties, whether
oral or written.

 

11. Amendment. Any modification of this Agreement shall be in writing, signed by
both parties.

 

12. Disputes. Any dispute arising from or relating to this Agreement shall be
governed by Missouri law and the parties agree that any action to enforce the
terms of this Agreement shall be brought in the United States District Court for
the Eastern District of Missouri.

 

13. Counterparts. The Agreement may be executed in one or more counterparts, and
not necessarily on the same date, each of which shall be deemed an original and
all of which together shall constitute one and the same instrument. The parties
agree to accept facsimile signatures.

 

14. Binding Effect. This Agreement is binding upon and inures to the benefit of
the heirs, successors and assigns of the parties hereto.

 

15. Severability. If any provision of this Agreement is held to be invalid,
illegal, unenforceable or void, it will be without effect on the validity,
legality and enforceability of the remaining provisions of this Agreement. Both
parties will endeavor to replace the invalid, illegal, unenforceable or void
provision with a valid and enforceable one that in its equitable effect is most
consistent with the prior provision.

 

16. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder:

 

  (a) if to Orchid, to:

 

       Orchid BioSciences, Inc.

       4390 US Route One

       Princeton, NJ

       Attention: Kevin Nash, Esq.

       Fax: 609-750-2250

 

       with a copy to:

 

       Kalow & Springut, LLP

       488 Madison Avenue

       New York, NY 10022

       Attn: David A. Kalow, Esq.

       Fax: 212-813-9600

 

  (b) if to SLU, to:

 

       Saint Louis University

       221 North Grand Boulevard

       St. Louis, Missouri 63103

       Attn: Robert O. Webster, Ph.D.

       Fax: 314-268-5551

 

       with a copy to:

 

       Saint Louis University

       221 North Grand Boulevard

       St. Louis, Missouri 63103

       Attn: Kenneth E. Fleischmann, Esq.

       Fax: 314-977-7186

 

7



--------------------------------------------------------------------------------

       and

 

       Lewis, Rice & Fingersh

       500 North Broadway, Suite 2000

       St. Louis, Missouri 63102

       Attn: Frank B. Janoski, Esq.

       Fax: 314-241-6056

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given either (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such part set forth above, (ii)
if made by telex, telecopy or facsimile transmission, at the time that receipt
thereof has been acknowledged by electronic confirmation or otherwise, (iii) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by registered or
certified mail, on the 5th business day following the day such mailing is made.

 

17. Construction. Each Party acknowledges and agrees that: (i) its counsel
reviewed and negotiated the terms and conditions of this Agreement and have
contributed to its revision; (ii) it understands and agrees to be bound by the
terms and conditions of this Agreement; (iii) the rule of construction to the
effect that any ambiguities are resolved against the drafting party will not be
employed in the interpretation of this Agreement; and (iv) the terms and
provisions of this Agreement will be construed fairly as to all parties hereto
and not in a favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties caused this Agreement to be properly executed as
of the date first above written.

 

ORCHID BIOSCIENCES, INC. By:        

--------------------------------------------------------------------------------

Name:

 

Donald Marvin

Title:

 

Chief Operating Officer

 

SAINT LOUIS UNIVERSITY

By:

       

--------------------------------------------------------------------------------

Name:

 

Robert O. Webster, PhD

Title:

 

Associate Provost for Research Administration

 

9



--------------------------------------------------------------------------------

Exhibit A

 

List of Agreements and Licenses

 

 

[*]

 

10



--------------------------------------------------------------------------------

Exhibit B

 

Assignment

 

In consideration of One Dollar (US $1.00) and the payments made to Assignor
pursuant to the Settlement Agreement dated June 14, 2002 between the parties,
together with other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned,

 

SAINT LOUIS UNIVERSITY, a non-profit organization organized and existing under
the laws of the State of Missouri with a principal location in St. Louis
Missouri (“Assignor”)

 

Hereby sells, assigns and transfers to

 

ORCHID BIOSCIENCES, INC., a Delaware Corporation with a principal location in
Princeton, New Jersey (“Assignee”) all of its right, title or interest,
including all rights for all countries, in and to any and all inventions that
are disclosed and claimed, and any and all inventions that are disclosed but not
claimed, in the applications and patents listed in Schedule A, and in and to
said patents or applications and all divisional, continuation, continuing,
substitute, renewal, reissue and all other applications for patents or other
related property rights in any and all countries that have been or shall be
filed on any of said inventions disclosed in said patents or applications; and
in and to all original and reissued patents or related foreign documents that
have been or shall be issued on said inventions;

 

Authorizes and requests the Director of Patents of the United States to issue to
Assignee, its successors, assigns and legal representatives, in accordance with
this assignment, any and all United States Letters Patent on said inventions or
any of them disclosed in said applications;

 

Agrees that Assignee may apply for and receive foreign Letters Patent or rights
of any other kind for said inventions, or any of them; and may claim, in
applications for said foreign Letters Patent or other rights, the priority of
the United States patents and applications in Schedule A under the provisions of
the International Convention of 1883 and later modifications thereof, under the
Patent Cooperation Treaty, under the European Patent Convention or under any
other available international agreement; and that, when requested, without
charge to, but at the expense of, Assignee, its successors, assigns and legal
representatives, to carry out in good faith the intent and purpose of this
assignment, the Assignor or the executors or administrators of the Assignor
will, for the United States and all foreign countries, execute all original,
divisional, continuation, continuing, substitute, renewal, reissue, and all
other patent applications or other documents on any and all said inventions;
execute all rightful oaths, assignments, powers of attorney and other papers;
communicate to Assignee, its successors, assigns and representatives, all facts
known and documents available to the Assignor relating to said inventions and
the history thereof; and testify in all legal proceedings regarding said patent;
and

 

Covenants with said Assignee, its successors, assigns and legal representatives
that no assignment, grant, mortgage, license or other agreement affecting the
rights and property herein

 

11



--------------------------------------------------------------------------------

conveyed has been made to others by Assignor, and that full right to convey the
same as herein expressed is possessed by Assignor, and:

 

FURTHER, THAT:

 

Assignee agrees that it, its successors, assigns and legal representatives will
be subject to and will comply with the terms and provisions of all federal law,
rules and regulations applicable to said patent, including but not limited to
the terms and provisions of 37 C.F.R.§ 401 et seq. and the Bayh-Dole Act, as
amended, in commercializing the technology covered by said patent.

 

Assignee does:

Agree to and accept the assignment hereunder.

 

Date: August 6, 2002

 

ASSIGNOR:

 

SAINT LOUIS UNIVERSITY

By:        

--------------------------------------------------------------------------------

    Signature Name:   Robert O. Webster, Ph.D. Title:  

Associate Provost for Research

Administration

Duly authorized to sign on behalf of

Assignor

 

STATE OF                    )

COUNTY OF                )

 

On this 6th day of August 2002, personally appeared before me, Robert O.
Webster, known or identified to me as the Associate Provost for Research
Administration of St. Louis University, who executed the foregoing and
acknowledged the same as a free act and deed for uses and purposes therein
expressed.

 

 

--------------------------------------------------------------------------------

Notary Public

 

12



--------------------------------------------------------------------------------

ASSIGNEE:

 

       

ORCHID BIOSCIENCES, INC.

Date:   August 6, 2002 By:       By:                    

--------------------------------------------------------------------------------

                Signature            

Name:

  Kevin B. Nash            

Title:

 

Executive Director of Legal Affairs

Duly authorized to sign on behalf of

Assignee

 

STATE OF                    )

COUNTY OF                )

 

On this 6th day of August 2002, personally appeared before me, Kevin B. Nash
known or identified to me to be the Executive Director of Legal Affairs of
Orchid BioSciences, Inc. and the individual who executed the foregoing and
acknowledged the same as a free act and deed for uses and purposes therein
expressed.

 

 

--------------------------------------------------------------------------------

Notary Public

 

13



--------------------------------------------------------------------------------

Schedule A

 

ASSIGNED PATENT APPLICATIONS AND PATENTS

 

United States

 

U.S. Patent No. 5,846,710 entitled Method for the Detection of Genetic Diseases
and Gene Sequence Variations by Single Nucleotide Primer Extension, issue date
December 8, 1998.

 

14